MULLINS, District Judge.
Upon consideration of the oral and written evidence introduced at the hearing the court finds that, although some sales were made on October 2, 1943, as averred in the complaint and answer, the defendant, in view of all the circumstances and conditions set forth in the evidence, made a reasonable effort in good faith to comply with the law and the regulations involved and that it did not wilfully or intentionally fail to comply therewith. In the opinion of the court the evidence does not justify a finding that the defendant will violate the statute or the regulations involved if injunctive relief is not granted.
Conclusions of Law.
The cause having been submitted by the parties upon the complaint, the answer, and the oral and documentary evidence introduced at the hearing, upon both the prayer for a temporary injunction and the prayer for a permanent injunction, the court finds that the plaintiff is not entitled to injunctive relief, temporary or permanent, as prayed for in the complaint; and accordingly a judgment denying the relief sought and dismissing the complaint will be entered.